DETAILED ACTION
The Examiner acknowledges two preliminary amendments filed May 12, 2021 and July 12, 2021. The following examination is based upon the claims as amended and filed July 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In the claim listing of the preliminary amendment filed July 12, 2021, claim 1, at line 3, appears to include a typographical error of a dash (“-”) between “calculating” and “a”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,357,715 and claims 1-20 of U.S. Patent No. 10,953,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application appears to be encompassed within a narrower invention as claimed in both of the ‘715 and ‘330 patents. For example, independent claims 1 & 12 of the instant application are directed to displaying a virtual vehicle including providing/receiving a position of a point of a view at a racecourse, calculating a virtual world comprising a virtual vehicle and a representation of a physical object at a virtual position, the physical object positioned at the racecourse, calculating a virtual position of a point of view within the virtual world based on the position of the point of view at the racecourse, calculating a portion of the virtual vehicle within the virtual world that is visible from the virtual position of the point of view, wherein the portion of the virtual vehicle visible from the virtual position of the point of view comprises a portion of the virtual vehicle that is unobscured, from the virtual position of the point of view, by the representation of the physical object at the virtual position of the physical object; and providing, to a display system, the portion of the virtual vehicle visible from the virtual position of the point of view, where the crux of the claimed invention appears to be substantially entirely encompassed within the scope of at least the independent claims of both the ‘715 and ‘330 patents. For the sake of brevity and compact prosecution, a side-by-side comparison of each and every claim has not been explicitly provided herein, however, the Examiner is able to furnish such a comparison, if so requested. Nonetheless, a person having ordinary skill in the art would be able to readily ascertain the substantial overlap in subject matter and inventive scope based on a review the claims as set forth in the instant application and both of said patents. Therefore, Applicant is respectfully requested to submit a terminal disclaimer over both of said patents to obviate this standing of non-statutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715